Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest the invention as defined by independent claims 1, 14, and 25, specifically wherein a disposable layer or shielding aid is disposed inside of a working surface of a device, with a moving element configured to operate within the device and adjacent to the working surface and the device being configured to apply a negative pressure to a gap between the disposable layer and the working surface during the entire operation of the moving element to removably adhere the disposable layer or shielding aid to the working surface, such that the moving element would cause the disposable layer to become detached from the working surface, if not for the application of the negative pressure to the gap between the disposable layer and the working surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/6-10-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776